In a proceeding pursuant to CPLR article 75 to stay an uninsured motor vehicle arbitration, the petitioner appeals from an order of the Supreme Court, Kings County (Silverman, J.H.O.), dated August 5, 2002, which, after a hearing, denied the petition.
Ordered that the order is reversed, on the law, with costs, the petition is granted, and the arbitration is permanently stayed.
In this case, where the alleged accident occurred on August 4, 1999, the petitioner established a prima facie case that the offending motor vehicle was insured on that date by submitting a portion of the New York State Department of Motor Vehicles Registration Expansion Record, showing that the additional respondent Sentry Select Insurance Company insured the offending motor vehicle from July 31, 1998, to July 31, 2000 (see CGU Ins. Co. v Greatheart, 301 AD2d 649 [2003]; Matter of State Farm Mut. Auto Ins. Co. v Yeglinski, 79 AD2d 1029 [1981]). The evidence submitted by the additional respondents was insufficient to overcome the petitioner’s showing that the offending vehicle was insured on the day of the accident (see CGU Ins. Co. v Greatheart, supra). Florio, J.P., S. Miller, Friedmann, Adams and Rivera, JJ., concur.